Case: 14-60163   Document: 00513566640   Page: 1   Date Filed: 06/27/2016




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                            No. 14-60163
                          Summary Calendar
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                June 27, 2016
DAVID E. PAYNE,
                                                           Lyle W. Cayce
                                      Plaintiff–Appellant,      Clerk
versus
AMERICAN CORRECTIONS ASSOCIATION;
MISSISSIPPI DEPARTMENT OF CORRECTIONS;
RONALD REID WELCH; MARGARET BINGHAM; HALEY BARBOUR;
ERNEST LEE; RUFUS BURKES; CAPTAIN JOHNSON;
LIEUTENANT THORNTON; LIEUTENANT FUNCHES;
LORETTA LYNCH; BARAK H. OBAMA;
FEDERAL BUREAU OF INVESTIGATIONS, JACKSON, MISSISSIPPI;
C.M.C.F., I.L.A.P.; DON BURKHALTER;
POST MASTER, United States Post Office, Jackson, Mississippi;
POST MASTER, C.M.C.F. Mail Room; AMERICAN BAR ASSOCIATION;
MISSISSIPPI ETHICS COMMISSION;
MISSISSIPPI VOLUNTEER LAWYERS;
CLERK, UNITED STATES DISTRICT COURT, LOUISIANA;
PATRICIA G. BERRY, in Her Individual Capacity;
DOMESTIC TERRORIST; CHRISTOPHER EPPS; CARLOS FUNCHESS;
PATRICIA JOHNSON;
UNITED STATES OF AMERICA DEPARTMENT OF VETERANS
AFFAIRS;
UNITED STATES OF AMERICA,

                                      Defendants–Appellees.


              Appeal from the United States District Court
                for the Southern District of Mississippi
                        USDC No. 3:11-CV-389
     Case: 14-60163      Document: 00513566640         Page: 2    Date Filed: 06/27/2016


                                      No. 14-60163

Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       David Payne, Mississippi prisoner # 08755, appeals the dismissal of his
civil complaint. He also moves for the appointment of counsel and waiver of
filing fees and for a default judgment and sanctions.

       In his brief, Payne uses abusive language regarding the district court
and the magistrate judge. He was warned in another case that doing so could
result in sanctions. See Payne v. Epps, No. 11-60257 (5th Cir. Sept. 28, 2011).
Accordingly, the appeal is DISMISSED with prejudice. See Theriault v. Silber,
579 F.2d 302, 304 (5th Cir. 1978). Payne is WARNED that any future frivolous
or abusive filings in this court or any court subject to this court’s jurisdiction
will subject him to additional sanctions and that he should review all pending
matters to ensure that they are not frivolous or abusive. All of Payne’s pending
motions are DENIED.

       The district court’s dismissal counts as a strike under 28 U.S.C.
§ 1915(g).    Payne has at least one other strike.                See Payne v. Stone,
No. 4:98-CV-94 (N.D. Miss. May 5, 1998). He is WARNED that if he accumu-
lates three strikes, he will not be allowed to proceed IFP in any civil action or
appeal while incarcerated or detained in any facility unless he is under immin-
ent danger of serious physical injury. See § 1915(g).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2